IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 22, 2008
                                     No. 07-60408
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JASHAR ZEQAJ

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A96 007 545


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jashar Zeqaj, a native and citizen of Kosovo, petitions this court for review
of the Board of Immigration Appeals’ (BIA) order denying his motion to reopen
his removal proceedings. Zeqaj does not challenge the BIA’s determination that
his motion to reopen was untimely, but maintains that the time limitation
should not apply because his motion to reopen was based upon changed country
conditions in Kosovo.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60408

      An alien is not bound by the time limitation for filing a motion to reopen
if his request for asylum or withholding of deportation “is based on changed
country conditions arising in the country of nationality or the country to which
removal has been ordered, if such evidence is material and was not available and
would not have been discovered or presented at the previous proceeding.” 8
U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). The evidence submitted by
Zeqaj, however, did not show a significant change in conditions in Kosovo since
the time of his asylum hearing. The BIA did not abuse its discretion by
determining that Zeqaj had not established changed country conditions and that
his motion to reopen was, therefore, untimely. See Panjwani v. Gonzales, 401
F.3d 626, 632-33 (5th Cir. 2005); cf. Shehu v. Gonzales, 443 F.3d 435, 438 (5th
Cir. 2006) (taking judicial notice of report showing improved conditions in
Kosovo).
      Zeqaj asserts that his motion to reopen should have been granted because
he received ineffective assistance of counsel. He maintains that the ineffective
assistance of counsel he received prevented him from exercising his due process
right to counsel.
      This court has allowed claims of ineffective assistance of counsel because
such claims are recognized by the BIA as a ground for reopening removal
proceedings. Mai v. Gonzales, 473 F.3d 162, 165 (5th Cir. 2006). The BIA
considered Zeqaj’s ineffective assistance of counsel claims only to determine
whether Zeqaj was eligible for equitable tolling of the time limitation for filing
a motion to reopen. While Zeqaj argues the merits of his ineffective assistance
of counsel claims, he does not challenge the BIA’s determination that he was not
entitled to equitable tolling. Accordingly, he has abandoned any such challenge
he could have raised. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Zeqaj argues that his prior testimony, along with the new evidence he
submitted in his motion to reopen, establishes that he is eligible for withholding
of removal and withholding of removal under the Convention Against Torture

                                        2
                                    No. 07-60408

(CAT). For this reason, he asserts that the BIA’s initial decision upholding the
immigration judge’s (IJ) denial of his requests for withholding of removal and
withholding of removal under the CAT was erroneous and should be overturned.
      The order of the BIA affirming the IJ’s denial of Zeqaj’s requests for
withholding of removal and withholding of removal under the CAT was entered
on November 7, 2005. The present petition for review was filed by Zeqaj on May
25, 2007. While Zeqaj did file a timely petition for review of the BIA’s November
7, 2005, order, this court dismissed in part and denied in part that petition for
review on July 27, 2006. See Zeqaj v. Gonzales, 192 F. App’x 283, 283-85 (5th
Cir. 2006). As the present petition for review was not filed within 30 days of the
BIA’s November 7, 2005, order we do not have jurisdiction to consider Zeqaj’s
challenges to that order. See 8 U.S.C. § 1252(a)(1), (b)(1); Karimian-Kaklaki v.
INS, 997 F.2d 108, 111 (5th Cir. 1993). Accordingly, this portion of Zeqaj’s
petition for review is dismissed.
      PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.




                                         3